t c memo united_states tax_court richard wos petitioner v commissioner of internal revenue respondent docket no filed date richard wos pro_se thomas d yang for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and additions to petitioner’s federal_income_tax tax_year deficiency dollar_figure big_number additions to tax sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues remaining for decision are is the net profit for each of the years at issue from petitioner’s washing machine repair business subject_to tax we hold that it is is the pension income that petitioner received during subject_to tax we hold it is is petitioner liable for for the 10-percent addi- tional tax under sec_72 with respect to the pension income that he received during that year we hold that he is is petitioner liable for each of the years at issue for an addition_to_tax under sec_6651 we hold that he is is petitioner liable for each of the years at issue for 1all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure 2before trial the parties filed a stipulation of settled issues setting forth their agreement as to the disposition of certain determinations in the notice_of_deficiency notice that respondent issued to petitioner for the years at issue after trial respondent conceded the determinations in the notice under sec_6651 in addition to the issues remaining for decision listed below there are other questions relating to certain determina- tions in the notice that are computational in that their resolu- tion flows automatically from our resolution of the remaining issues that we address herein from the parties’ stipulation of settled issues and from respondent’s concession of the determi- nations under sec_6651 an addition_to_tax under sec_6654 we hold that he is background some of the facts have been deemed established pursuant to the court’s order under rule f dated date in addition the record establishes and or the parties do not dispute the following at the time he filed the petition in this case petitioner’s address was in morton grove illinois during and petitioner was engaged in a washing machine repair business from which he had net profit of dollar_figure and dollar_figure respectively on date respondent received from petitioner an estimated_tax payment for in the amount of dollar_figure on date respondent received from petitioner a payment of dollar_figure with respect to his taxable_year and a document dated date petitioner’s document for respondent did not receive from petitioner any_tax return or other document pertaining to his taxable_year petitioner’s document for consisted of form_1040 u s individual_income_tax_return form_1040 for from which petitioner had stricken much of the preprinted language includ- ing the declaration that appeared above the place for the tax- 3at trial the parties called no witnesses and respondent introduced into the record certain exhibits payer’s signature and on which petitioner had made certain entries and had written certain language including the phrase without prejudice that appeared above his signature on that document in petitioner’s document for petitioner showed dollar_figure of interest dollar_figure of dividend dollar_figure of capital_gain dollar_figure-803 with respect to rental real_estate and tax due of dollar_figure petitioner did not include in petitioner’s document for schedule c profit or loss from business schedule c or any other schedule showing receipts and expenses with respect to the washing machine repair business that petitioner conducted during respondent did not file petitioner’s document for as petitioner’s tax_return for that year nor did respondent file a tax_return for petitioner for respondent issued to petitioner a notice for his taxable years and in that notice respondent determined inter alia that petitioner had schedule c net profit subject_to tax of dollar_figure and dollar_figure for and respectively respondent further determined in the notice that during petitioner received pension income of dollar_figure and that he is liable for that year for the 10-percent additional tax under sec_72 on that income ie a 10-percent additional tax under sec_72 of dollar_figure respondent also determined in the notice that petitioner is liable for each of the years at issue for additions to tax under sec_6651 and sec_6654 on date petitioner submitted a document to the court entitled trial memorandum of petitioner that the court had filed petitioner’s trial memorandum petitioner’s trial memorandum contained various statements contentions and argu- ments with respect to what constitutes income for tax purposes that the court found in an order dated date date order to be frivolous and groundless in the court’s date order the court reminded petitioner about sec_6673 and informed him that if he continued to advance frivolous and or groundless statements contentions and argu- ments the court would be inclined to impose a penalty on him under sec_6673 discussion respondent concedes that the examination of the years at issue commenced after date consequently respondent has the burden of production under sec_7491 with respect to the additions to tax determined in the notice under sec_6651 and sec_6654 as for whether petitioner’s burden under rule a and 290_us_111 of proving error in respondent’s determinations relating to his net profit for each of the years at issue from his washing machine repair business his pension income for and the 10-percent additional tax under sec_72 has shifted to respondent under sec_7491 respondent maintains that that burden has not shifted that is because according to respondent peti- tioner failed to comply with sec_7491 and b petitioner takes no position as to whether his burden_of_proof has shifted to respondent under sec_7491 with respect to the determinations in question we conclude that resolution of those determinations does not depend on who has the burden_of_proof with respect to them we now turn to those determinations petitioner acknowledges that he has net profit for and from his washing machine repair business in the amounts of dollar_figure and dollar_figure respectively and that he has pension income for of dollar_figure however it is petitioner’s position that neither his net_income for each of the years at issue from his washing machine repair business nor his pension income for is subject_to tax in support of his position with respect to his net profit for each of the years at issue from his washing machine repair business petitioner argues inter alia that that profit was directly derived from the exchange of petitioner’s personal 4petitioner rounded his net profit for from his washing machine repair business to dollar_figure according to the parties’ stipulation of settled issues the actual net profit for from that business is dollar_figure 5petitioner rounded his net profit for from his washing machine repair business to dollar_figure according to the parties’ stipulation of settled issues the actual net profit for from that business is dollar_figure property labor and time and that such profit which petitioner refers to as non-statutory wages is not subject_to tax in support of his position with respect to his pension income for petitioner argues that because such income was derived from non-statutory wages of previous years the withdrawal of the earlier deposited non-statutory wages which are non taxable funds does not convert them to taxable gross_income petitioner’s position that his net profit for each of the years at issue from his washing machine repair business and his pension income for are not subject_to tax is frivolous and groundless on the record before us we hold that petitioner’s net profit for each of the years at issue from his washing machine repair business is subject_to tax we further hold on that record that petitioner’s pension income for is subject_to tax and that petitioner is liable for that year for the percent additional tax under sec_72 on such pension income we turn now to the addition_to_tax under sec_6651 that respondent determined for each of the years at issue with respect to petitioner contends that petitioner’s document 6petitioner introduced no evidence and makes no argument about the 10-percent additional tax under sec_72 for that respondent determined in the notice we presume that it is petitioner’s position that he should not be liable for that additional tax because it is his position that his pension income for is not subject_to tax for that respondent received from him on date constitutes a tax_return for that year and that consequently he filed a tax_return for with respect to petitioner suggests that he filed a tax_return for that year but he does not recall the date he filed and did not retain a copy of his tax_return on the instant record we reject petitioner’s position regarding the additions to tax under sec_6651 for the years at issue the record establishes that respondent did not file petitioner’s document for as petitioner’s tax_return for that year and that petitioner did not submit to respondent any document that respondent filed as petitioner’s tax_return for with respect to petitioner’s document for respondent’s explanation as to why respondent did not file that document as petitioner’s tax_return for is that petitioner did not sign that document under penalties of perjury as required by sec_6065 we agree with respondent’s decision not to file peti- tioner’s document for as his tax_return for that year although petitioner claims that he intended petitioner’s document for to be his tax_return for that year he did not sign that 7petitioner argues that regardless of whether and when he filed a tax_return for the issue under sec_6651 is moot as to because he was not required to file a return for that year on the instant record we disagree document under penalties of perjury on the instant record we find that petitioner’s document for is not a valid tax_return for that year see 627_f2d_830 7th cir 114_tc_136 102_tc_137 affd 53_f3d_799 7th cir 65_tc_68 affd without published opinion 559_f2d_1207 3d cir on the record before us we find that respondent has carried respondent’s burden of production with respect to the additions to tax under sec_6651 for the years at issue on that record we further find that petitioner is liable for each of those years for such an addition_to_tax with respect to the addition_to_tax under sec_6654 that respondent determined for each of the years at issue the record establishes that on date petitioner made an estimated_tax payment for of dollar_figure and that petitioner made no estimated_tax payments for dollar_figure on the record before us we find that respondent has satisfied respondent’s burden of 8petitioner struck from form_1040 for that he used in preparing petitioner’s document for inter alia the decla- ration that appeared above the place where he signed that docu- ment 9on date respondent also received a payment of dollar_figure from petitioner with respect to his taxable_year 10the record also establishes that petitioner reported total_tax of dollar_figure in the tax_return that he filed for production with respect to the additions to tax under sec_6654 for the years at issue on that record we further find that petitioner has failed to establish that any of the excep- tions in sec_6654 apply in the instant case on the record before us we find that petitioner is liable for each of the years at issue for an addition_to_tax under sec_6654 although respondent does not ask the court to impose a penalty on petitioner under sec_6673 the court will sua sponte determine whether to impose such a penalty sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court inter alia that the taxpayer’s position in a proceeding before the court is frivolous or ground- less sec_6673 in the court’s date order at the call of this case from the calendar on date and at the call of this case on that date for trial the court reminded petitioner about sec_6673 and indicated that in the event petitioner continued to make statements contentions and arguments as to why his net profit for each of the years at issue from his washing machine repair business and his pension income for are not subject_to tax that the court finds to be frivolous and or groundless the court would be inclined to impose a penalty under that section nonetheless petitioner continued to adhere to those statements contentions and arguments at trial and after trial thereby causing the court to waste its limited resources in addressing such matters as a result of peti- tioner’s position that his net profit for each of the years at issue from his washing machine repair business and his pension income for are not subject_to tax we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all of petitioner’s statements conten- tions and arguments that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and the concessions of the parties decision will be entered under rule
